    Case 1:18-cv-04820-PKC-SJB Document 12 Filed 11/26/18 Page 1 of 1 PageID #: 29

                                     Attorneys ol Low


                                     l'Abbate, Balkan, Colavita & Contini, r.r.r
                                     1001 FLanklin Avenue, Garden City, Nerv York 11530
                                     T. 516.29 4.8844 F. 515.29 4.8202
                                     www.lbcclawcom

Matthew J. Bizzaro
Partner
mbizzaro@lbcclaw, com

Writer's Direct Dial
(sr6)   837 -7441



                                                                                   November 26,2018

        Via ECF

        Hon. Pamela K. Chen
        United States District Court
        Eastern District of New York
        225 CadmanPlaza East, Room 304N
        Brooklyn, NY 11201

                           Re      Koenig, Leopold v. Stevens Business Services, Inc
                                   Case No.: 1 :18-ov-04820-PKC-SJB

        Dear Judge Chen

                    We represent defendant, Stevens Business Services, Inc. ("Defendant"), in the above-
        referenced matter.

                    We write this letter to advise the Court that this matter has settled, and Defendant sent to
        Plaintiffls counsel a proposed settlement agreement and release to review. Defendant                expects
        that a Stipulation of Voluntary Dismissal will be filed in the next 30-45 days.

                    If Your Honor has any questions,             please feel free to contact me




                                                                                  Respectfully submitted,



                                                                                  MATTHEW J.BIZZARO

        MJB:cp

        cc          David M. Barshay (via ECF)
                    Craig B. Sanders, Esq. (via ECF)




                                                100 Eagle Rock Avenue, Suite 220, East Hanover; NJ 07936
                                                           T 913.428.4824 F. gt 3.428 1036
